Citation Nr: 0925048	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-35 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to Agent Orange exposure.

REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1968 to November 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a videoconference hearing in 
September 2004 but failed to appear.

A May 2007 Board decision denied entitlement to service 
connection for diabetes mellitus.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2008, based on a Joint 
Motion for Remand (joint motion), the Court remanded the 
claim to the Board for compliance with the instructions in 
the joint motion.  The Board remanded the claim in November 
2008 for additional development pursuant to the joint motion.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board remanded this matter in November 2008.  The purpose 
of the remand was to obtain a VA examination and an opinion 
regarding whether the Veteran has diabetes mellitus. 

The Board's remand noted that VA outpatient medical records 
dated from 2002 to 2003 reflect a history of Type II diabetes 
mellitus.  The Board also noted that VA outpatient records 
dated in June 2004 indicated that an annual diabetic retinal 
examination was requested.  
   
It was also noted that a VA profile of serum sample, printed 
in a June 2004 report, noted a high glucose reading in 
September 2003.  

The Board also noted that the Veteran had a VA examination in 
July 2005, a report of which showed a history of adult onset 
Type II diabetes mellitus in about 2000, diet controlled.  
The examination report noted that the majority of blood 
sugars had been normal and the hemoglobin A1C "is generally 
within normal limits."  The examiner's impression was 
"normal glucose tolerance test.  No evidence of diabetes 
mellitus."  A blood sample taken at the examination revealed 
an HbA1c of "6.1H" with a reference range of 4.2-5.8.  A 
report of the laboratory findings noted, "elevated A1C 
indicative of poor blood glucose control."  

The remand requested that the examiner provide a medical 
opinion as to whether the Veteran has diabetes mellitus.  The 
examiner was asked to provide a detailed rationale for the 
opinion, addressing any pertinent treatment history and 
findings, including the September 2003 serum sample and the 
July 2005 glucose tolerance test.  

The Veteran had a VA examination in February 2009.  The VA 
examiner opined that the Veteran "did not meet the criteria 
for a diagnosis of diabetes to date."  The examiner did not 
discuss any of the Veteran's treatment records, the high 
glucose reading noted in September 2003 or the July 2005 
glucose tolerance test.  

The United States Court of Appeals for Veterans Claims has 
indicated that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand order.  The Court further indicated that it 
constitutes error on the part of the Board to fail to ensure 
compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  
Although the Board regrets the delay to the Veteran, the case 
must be returned to the RO for appropriate actions ensure 
compliance with the Board's November 2008 remand.    




Accordingly, the case is REMANDED for the following action:

1.	The claims file should be forwarded to 
the physician who performed the 
February 2009 VA examination.  The 
examiner should indicate in the 
addendum that a review of the claims 
file was conducted.

2.	The examiner is requested to provide a 
rationale for the opinion provided in 
the 2009 VA examination.  The 
examiner's addendum should address any 
pertinent treatment history and 
findings regarding diabetes mellitus.  
The examiner should specifically 
discuss the September 2003 serum sample 
and the July 2005 glucose tolerance 
test.  If the examiner determines that 
a new examination is necessary to 
provide the requested opinion, then a 
new examination should be scheduled.

3.	If the examiner who performed the 
February 2009 VA examination is not 
available to provide an addendum 
opinion, the claims file should be 
forwarded to a physician who can 
provide an  opinion regarding whether 
the Veteran currently has diabetes 
mellitus.  The claims file should be 
made available to the examiner, and the 
examination report should indicate that 
the claims file was reviewed.  The 
examiner should state whether the 
Veteran currently has diabetes 
mellitus.  The examiner should provide 
a detailed history for the opinion, 
which addresses any pertinent treatment 
history and findings, including the 
September 2003 serum sample and the 
July 2005 glucose tolerance test.  If 
the examiner determines that a new 
examination is necessary to provide the 
requested opinion, then a new 
examination should be scheduled.

4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



